                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM PASSARELLA,                                :
                                                   :
                               Plaintiff,          :           CIVIL ACTION NO. 19-108
                                                   :
       v.                                          :
                                                   :
CITIZEN’S BANK SUPERMARKET                         :
BRANCH,                                            :
                                                   :
                               Defendant.          :

                                              ORDER

       AND NOW, this 31st day of January, 2019, after considering the application for leave to

proceed in forma pauperis, complaint, and prisoner trust fund account statement filed by the pro

se plaintiff, William Passarella (“Passarella”) (Doc. Nos. 1, 2, 3); and for the reasons set forth in

the separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and Passarella has leave to proceed in forma pauperis;

       2.      Passarella, #LG-6537, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information Passarella has provided, the

court assesses an initial partial filing fee of $1.20. The superintendent or other appropriate official

at SCI–Mahanoy, or at any other prison at which Passarella may be incarcerated, is directed to

deduct $1.20 from Passarella’s prisoner trust fund account, when such funds become available,

and forward that amount to the Clerk of the United States District Court for the Eastern District of

Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA 191016, to be credited to Civil

Action No. 19-108. After the initial partial filing fee is collected and until the full filing fee is

paid, the superintendent or other appropriate official at SCI–Mahanoy, or at any other prison at
which Passarella may be incarcerated, shall deduct from Passarella’s account, each time that

Passarella’s prisoner trust fund account exceeds $10.00, an amount no greater than 20 percent of

the money credited to his account during the preceding month and forward that amount to the clerk

of court at the address provided above to be credited to Civil Action No. 19-108;

       3.      The complaint (Doc. No. 2) is DEEMED filed;

       4.      The clerk of court is DIRECTED to send a copy of this order to the superintendent

of SCI–Mahanoy;

       5.      The complaint is DISMISSED as follows:

               a.     Passarella’s claims under Bivens v. Six Unknown Named Agents of Federal

       Bureau of Narcotics, 403 U.S. 388 (1971) and 42 U.S.C. § 1983 are DISMISSED WITH

       PREJUDICE; and

               b.     Passarella’s state law tort claims are DISMISSED WITHOUT

       PREJUDICE for lack of subject-matter jurisdiction; and

       6.      The clerk of court shall CLOSE this case.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.




                                                2
